Pannell, Presiding Judge.
1. The trial judge did not err in overruling the motion to suppress the evidence seized. See in this connection, Aguilar v. Texas, 378 U. S. 108 (84 SC 1509, 12 LE2d 723); Spinelli v. United States, 393 U. S. 410 (89 SC 584, 21 LE2d 637); Sams v. State, 121 Ga. App. 46 (172 SE2d 473); Davis v. State, 129 Ga. App. 158, 159 (198 SE2d 913).
2. The evidence, though circumstantial in part, was sufficient to support the verdict of guilty on both indictments.
3. The defendant was tried and convicted on two indictments relating to illegal drugs while our two-step procedure for a trial and sentencing by jury was in effect. The trial judge erred in his judgment requiring the jury sentences to be served consecutively, when the jury, in their verdict subsequent to the sentence hearing, did not do so. Wade v. State, 231 Ga. 131 (200 SE2d 271); Mathis *426v. State, 231 Ga. 401 (202 SE2d 73); Gandy v. State, 232 Ga. 105 (205 SE2d 243). The case is therefore remanded to the trial judge for entry of judgment of sentence in accordance herewith.
Submitted November 5, 1974
Decided November 14, 1974
Rehearing denied December 2, 1974
Grogan, Jones & Lay field, John C. Swearingen, Jr., for appellant.
E. Mullins Whisnant, District Attorney, William J. Smith, Assistant District Attorney, for appellee.

Judgment reversed and remanded with directions.


Evans and Webb, JJ., concur.